Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
Before entry of an Examiner’s Amendment, claim 12 is currently amended.  Claims 13-20 are original or were previously presented.  Claims 1-11 are withdrawn.  Claims 1-20 are pending.  Claims 12-20 have been fully considered.  The examined claims are directed toward a method.  Claims 1-11 are cancelled herein by Examiner Amendment.
Status of Previous Objections / Rejections
Examiner withdraws the previous 35 USC §103 rejections in view of amendments to the claims, Applicant's remarks and a careful reconsideration of the pertinent rejections.
Response to Amendment
Applicant revised the claim language to address the claim interpretations and rejections of the prior Office action.  The revised specification and claim amendments are supported by the original disclosure.  An examiner’s amendment follows.
EXAMINER’S AMENDMENT
Since the examined claims are drawn solely to a method, the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims 
Therefore, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given in a telephone interview with R. Blake Johnston on September 27, 2021.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of Applicant’s August 23, 2021 submittal, as follows:
Amendment to the Specification:
	Substitute the following TITLE or heading:
METHOD FOR SOLID-LIQUID SEPARATIONS

Amendments to the Claims:
Claims 1-11.  (Cancelled).
Allowable Subject Matter
Claims 12-20 are allowed.  Claim 12 is independent and is as follows:  
Claim 12:	A separations method comprising: 
providing a vessel comprising: 
an inlet 
a screw within the vessel and adapted to rotate so as to convey material in a direction from a first end of the vessel toward a second end of the vessel; 
a first outlet disposed toward the first end of the vessel, and 

passing an incoming slurry through the inlet into the vessel, 
wherein the first slurry comprises solids and a contact liquid and has an incoming solids concentration; 
conveying the solids, via the screw, preferentially over the contact liquid, toward the second end of the vessel, the solids displacing the contact liquid, such that a portion of the contact liquid flows out the first outlet, and thereby producing a first inside-vessel slurry which has a lower solids concentration toward the first end and a second inside-vessel slurry which has a higher solids concentration toward the second end; and
melting the solids of the second inside-vessel slurry at a point toward the second end of the vessel.
The following is an examiner’s statement of reasons for allowance:  
With the latest claim amendments and after careful review, Examiner believes the claims sufficiently distinguishes from the previously employed combination of Czwaluk and Cullinane.  Moreover, upon reconsideration of the entire application, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a method for solid-liquid separations with the claimed manipulative steps and structural features substantially as described in the currently amended independent claim 12.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, Applicant may reach examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Hayden Brewster/
9/27/2021